Citation Nr: 1418045	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2013 decision, the Board denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the January 2013 decision and remand to the Board for additional action.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is related to active service.

2.  The Veteran's tinnitus is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus, which he contends is a result of exposure to mortar and rocket attacks.  The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for hearing loss or tinnitus.  While not competent to provide audiometric findings sufficient to rise to the level of a disability for VA purposes, the Veteran is competent to report difficulty hearing and tinnitus from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Here, the evidence indicates that the Veteran has current diagnoses of bilateral hearing loss and tinnitus.  While earlier VA examiner had opined that the Veteran's hearing loss disability and tinnitus were not related to service.  An April 2014 medical report from J.D., audiologist, indicates that the Veteran's service and medical records were reviewed and that bilateral hearing loss and tinnitus are as likely as not related to the Veteran's military service.  This opinion establishes that the Veteran's bilateral hearing loss and tinnitus are etiologically related to, or the result of, noise exposure experienced during active service, and therefore the Board finds that service connection for bilateral hearing loss and tinnitus is warranted and the claims are granted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


